RATLIFF, Chief Judge.
ORDER TO VACATE
Comes now the Court of Appeals sua sponte and vacates the Memorandum Decision handed down in the above entitled cause on the 15th day of August 1988, which dismissed the appeal for failure to file the Appellant's Brief on time. February 12th was a legal holiday under I.C. 1947, 1-1-9-1(a) (Burns Code Ed., 1988 Repl.) and Appellant's Brief was filed on the following Monday, February 15, 1988. Appellant's Brief was timely filed.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the memorandum opinion in the above entitled appeal handed down on the 15th day of August 1988 be and the same hereby is vacated.